Citation Nr: 1542745	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO. 14-38 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include a left shoulder strain.

2. Entitlement to service connection for chronic fatigue syndrome.

3. Whether the Veteran's character of discharge from a period of service from October 1993 to April 1998 is a bar to VA benefits.


REPRESENTATION

Veteran represented by:	Lisha A. Prater, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to October 24, 1993. The Veteran had a second period of service from October 25, 1993 to April 15, 1998 that has been deemed dishonorable for VA purposes, benefits cannot be awarded for injuries incurred during that period. See July 2012 VA Administrative Decision.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

By way of background, the RO denied service connection for a left shoulder disability in March 2013 and denied service connection for chronic fatigue syndrome in October 2014. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of appellate review by the Board.

As part of his November 2014 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In March 2015 signed correspondence, the Veteran's representative withdrew the hearing request. As such, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for chronic fatigue syndrome and whether the Veteran's character of discharge is a bar to VA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's left shoulder disability is at least as likely as not etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision as to the issue of service connection for a left shoulder disability, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The other claim requires further development, and is addressed in the remand section below. 

II. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has a current diagnosis of a left shoulder strain, as reflected by the February 2013 VA examination. As such, the first element of service connection (a current disability) has been shown.

Turning to the second element, the Veteran has repeatedly stated that he fell in either 1990 or 1991 during service and injured his left shoulder. Upon first inspection of the claims file, the Veteran first complained of a left shoulder injury in May 1994, and the complaints continued from that date forward. However, as noted above, the Veteran's service from October 25, 1993 to April 15, 1998 was determined to be dishonorable in an unappealed July 2012 VA administrative decision, and therefore benefits cannot be awarded for injuries sustained during that period of time. As all of the left shoulder complaints stem from his dishonorable period of service, facially it would appear as though service connection is barred.

However, the majority of the treatment records from the dishonorable period of service reflect that the Veteran stated either that the injury occurred in approximately 1990 or 1991, or that symptoms had been ongoing since that time. Specifically, the May 1994 record notes left shoulder subluxation for the past four years, another May 1994 record notes left shoulder symptoms for the past three years, a December 1994 record notes a 1990 left shoulder injury, and an October 1995 record reflects the Veteran reported a 1990 fall as the onset of his left shoulder symptoms. While a November 1995 treatment record indicates that the Veteran reported a shoulder injury in approximately May 1994, this lone inconsistency is outweighed by the fact that the other treatment records almost exclusively show that the Veteran reported a 1990 or 1991 shoulder injury, which he began to seek treatment for in May 1994. There are no treatment records reflecting either treatment for, or denials of, a left shoulder disability between the alleged 1990 injury and the first complaint of a left shoulder issue in May 1994.

As the Veteran's service treatment records largely corroborate the Veteran's assertion that he first injured his left shoulder in 1990 or 1991, which is during his honorable period of service, the Board finds that an in-service event, injury or disease has been shown, and therefore the second element of service connection has been met. 
Finally, with respect to the third element, the February 2013 VA examiner indicated that it was at least as likely as not that the Veteran's left shoulder disability was causally related to his active duty service. The examiner based this opinion on the fact that a left shoulder condition was noted and treated in service, and that the left shoulder has continued to be problematic since that time. There is no evidence indicating that the examiner was not competent or credible, and as the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There are no other opinions of record.

Based on this evidence, the Board finds that a causal relationship between the Veteran's current left shoulder strain and his active duty service has been shown. As all three elements have been met, the Board finds that service connection on a direct basis for a left shoulder disability, to include a left shoulder strain, is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left shoulder disability, to include a left shoulder strain, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

First, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. The Veteran, in April 2013, timely and properly submitted an NOD as to the July 2012 administrative determination concerning his character of discharge for the period of service from October 1993 to April 1998. See 38 C.F.R. § 20.201. 

Second, if VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran was provided with a VA examination concerning his claimed chronic fatigue syndrome in October 2014, and an addendum opinion from the same examiner was obtained in August 2015. In the October 2014 examination report the examiner indicated that there was not proof of a current diagnosis of chronic fatigue syndrome as one had not been given by a rheumatologist, despite the complaints of persistent fatigue.

In the August 2015 addendum opinion, the same examiner indicated against that he could not diagnose the Veteran with chronic fatigue syndrome as no diagnosis had been rendered by a rheumatologist. The examiner also indicated that his symptoms of fatigue were likely a combination of posttraumatic stress disorder (PTSD), depression, and fibromyalgia. The examiner further noted that while a notation concerning chronic fatigue had recently been added to the Veteran's VA charts by his primary care provide, the examiner indicated this was questionable as there was another notation indicating the Veteran had requested that it be added to his file. There is no other evidence of a diagnosis of chronic fatigue syndrome, other than the diagnosis referenced in the August 2015 addendum opinion.

As the prior examiner on both occasions indicated that a diagnosis from a rheumatologist was required, the Board finds that, in furtherance of VA's duty to assist, the claim must be remanded so that a new VA examination with a rheumatologist, if possible, can be scheduled so that it can be determined whether the Veteran has chronic fatigue syndrome.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Issue a statement of the case regarding the issue of whether the Veteran's character of discharge from a period of service from October 1993 to April 1998 is a bar to VA benefits. 

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issue should be certified to the Board.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a rheumatologist, or other medical professional of sufficient expertise if one is not available, to determine the nature and etiology of the Veteran's claimed chronic fatigue syndrome. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's complaints of fatigue represent a manifestation of chronic fatigue syndrome?  

A detailed rationale for the opinion must be provided. If the examiner finds that the Veteran's complaints of fatigue are attributable to or a symptom of another disability, such as PTSD or fibromyalgia, the examiner should provide an explanation supporting that conclusion.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


